DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 30 April 2020 and 26 January 2021 are being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first light control part” and “second light control part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a light control layer…having a first light control part and a second light control part” however, the drawings fail to show the differentiation between the claimed first light control part and second light control part. Figure 1 shows boxes for the first and second light control parts, however, both boxes look the same and thus there is not distinction between the sections in the drawings since the drawings are of low quality. Further paragraphs [18]-[22] of the specification, for example, detail what happens to the light but the spec never details the locations or placement of the control parts. So it is unclear where/how the parts are oriented.
	Further, claim 1 also recites “the second light control part is provided so as to emit light…out of light totally reflected from the lower surface of the upper refractive layer to be incident on the second…” This limitation is unclear because “to be incident” is future tense, meaning that the light total reflected has not yet occurred, and thus how is it possible to emit light based on light that has yet to have been reflected.
Claims 2-17 are rejected due to their dependency from claim 1.
For examination purposes, the examiner will interpret the merely that the second light control part comes after the first light control part since it receives light from it, and also that the reflected light has in fact occurred thus allowing the light to be emitted.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2018/0268194).

Regarding claim 1, Lin et al. disclose a sheet (Figure 7) comprising a lower low refractive layer (Figure 7, MS1); a light control layer positioned on the lower low refractive layer (Figure 7, 290) and having a first light control part (Figure 7, part of 290 near 210, region R1) and a second light control part (Figure 7, part of 290 near finger F, region R2); and an upper low refractive layer positioned on the light control layer sequentially (Figure 7, MS3),

wherein the first light control part is provided so as to emit light with at a second angle (ϴa), which is totally reflected from the lower surface of the upper low refractive layer and the upper surface of the lower low refractive layer, respectively, to the lower surface of the upper low refractive layer, out of light incident on the lower surface of the first light control part at a first angle (ϴo) through the lower low refractive layer (Figure 7 shows light from light source 210 enters the first part of 290 in region R1 through MS1 and then emits light that is totally reflected, see paragraph [0050].), and
the second light control part is provided so as to emit as light with at the second angle (ϴa) and light with at a third angle (ϴB) different from the second angle (ϴa) to the lower surface of the upper low refractive layer, out of light totally reflected from the lower surface of the upper low refractive layer to be incident on the second light control part at the second angle (ϴA) (Figure 7 shows that the light that enters the part of 290 in region R2 is from light that was totally reflected from the first part and incident on the second part at a second angle. The light at that second angle is then emitted through the second part of 290, while also light is also emitted at a third angle which is the angle of the light which exits 290 to the finger.).

Regarding claim 13, Lin et al. disclose the sheet according to claim 1, wherein the sheet is used for optical fingerprint recognition or optical fingerprint input (Figure 7).

Regarding claim 14, Lin et al. disclose an optical fingerprint recognition or input device comprising the sheet according to claim 1 (Figure 7).

Regarding claim 15, Lin et al. disclose the optical fingerprint recognition or input device according to claim 14, further comprising a light source part (Figure 7, 210), wherein the light source part is located on the opposite one surface of one surface of the lower low refractive layer where the first light control part contacts (Figure 7 shows 210 is on the opposite side of MS1 from 290.).

Regarding claim 16, Lin et al. disclose the optical fingerprint recognition or input device according to claim 15, wherein the light source part is provided so as to emit vertical light to the first light control part (Figure 7 shows 210 emits light vertically to 290.).

Regarding claim 17, Lin et al. disclose the optical fingerprint recognition or input device according to claim 16, further comprising one or more of a screen display part and a sensor part (Figure 7, 240 and paragraph [0048]).

Allowable Subject Matter

Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
30 March 2021